2.	Applicant’s election of the species in which Xa is Arg; Xb is Arg; Cc is Arg; and Xd is Cys; in the reply filed on March 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The substitute specification filed April 16, 2020 has not been entered because it was not accompanied by a statement of no new matter as required by 37 CFR 1.125(b).  Upon submission of a statement of no new matter, explicitly referring to the substitute specification filed April 16, 2020, the substitute specification will be entered.
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	SEQ ID NO:3 as recited in claims 82, 119, and 122 does not correspond to SEQ ID NO:3 as set forth in the Sequence Listing filed November 26, 2019.
	Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.825(a) and (b). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), together with an amendment to the specification incorporating by reference the material in the 
	The computer readable form of the Sequence Listing filed November 26, 2019 was approved by STIC for matters of format.
5.	The disclosure is objected to because of the following informalities:  The Brief Descriptions of Figure 18 at page 12, paragraph [0052], and of Figure 35 at page 14, paragraph [0069], need to be amended so that they refer to the figure labels actually used, i.e. Figures 18A and 18B, and Figures 35A and 35B.  See MPEP 608.01(f).  At page 68, paragraph [00236], the range set forth by the phrase “the sequence of SEQ ID NO:1 or 96 to SEQ ID NO:11” is unclear.  It is non-idiomatic to define a range by specifying a higher number (“96”) followed by a lower number (“11”).  Appropriate correction is required.
6.	The Listing of Claims filed March 5, 2021 does not comply with 37 CFR 1.121(c)(e) because claim 12 is a new claim but has been provided with amendment markings.  In the response to this Office action, Applicant must submit a new Listing of Claims in compliance with 37 CFR 1.121(c).
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 79-84 and 118-122 are objected to because of the following informalities:  At claim 79, line 1; claim 80, line 1; and claim 121, line 1; “a oligomerization” should be changed to “an oligomerization”.  At claim 82, lines 15, 18, and 22; claim 119, lines 15, 18, and 22; and claim 122, lines 13, 16, and 20;  “cylohexyl” should be changed to “or the cyclohexyl”.  Appropriate correction is required.
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 79-81, 84, and 118 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  Based upon an analysis with respect to the claim as a whole, claims 79-81, 84, and 118 do not recite something significantly different than a judicial exception.
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter? Yes, claims 79-81, 84, and 118 are directed to a composition of matter.
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? The claims at issue recite a nature-based product limitation.  In particular, claims 79-81, 84, and 118 embrace peptides which can be naturally occurring PsDRM1, from pea axillary buds, and which can be λSAR5, from strawberry.  See the anticipation rejection over the Stafstrom et al article (Planta, Vol. 205, pages 547-552) set forth in section 11 below.  The claims also embrace the human protein identified as SEQ ID NO:4542 in Ruben et al (U.S. Patent Application Publication 2003/0109690).  See the anticipation rejection set forth in section 12 below.
  The markedly different characteristics analysis is used to determine if these nature-based products constitute one of the judicially recognized exceptions.  There is no evidence of record that the PsDRM1, the λSAR5, or the human protein identified as SEQ ID NO:4542 and embraced by instant claims 79-81, 84, and 118 have any difference in function, structure, or other properties compared to naturally occurring PsDRM1, λSAR5, or human protein identified as SEQ ID NO:4542.  Accordingly, the claims at issue recite a judicially recognized “product of nature” exception.
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?  Claims 79-81, 84, and 118 do not recite any additional elements.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claims 79-81, 84, and 118 do not recite any additional elements.  Accordingly, claims 79-81, 84, and 118 do not qualify as eligible subject matter.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 79-81, 84, and 118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Stafstrom et al article (Planta, Vol. 205, pages 547-552) as evidenced by Kharazi et al (U.S. Patent Application Publication 2012/0077272) and Berlemann et al (U.S. Patent Application Publication 2011/0097376).  The Stafstrom et al article teaches a protein, PsDRM1, expressed in pea axillary buds, and a second protein, λSAR5, from strawberry.  See, e.g., the Abstract and Figure 1A.  The sequences of PsDRM1 and λSAR5 are shown in Figure 1A; and in line 2 of the sequence, the partial sequences PTTPTTP, PTTPVYP, and PVYPTTP occur in PsDRM1, and the partial sequences PTTPTTP, PTTPVTP, and PVTPTTP occur in λSAR5.  Each of these partial sequences meets the requirements of Inventors’ SEQ ID NO:2.  Note especially that Y is an amino acid capable of cross-linking the peptide with a second peptide, as evidenced by dependent claim 84 which explicitly names Tyr as such a cross-linkable amino acid.  Further, T is an amino acid capable of cross-linking the peptide with a second peptide, as evidenced by Kharazi et al, paragraph [0092], and Berlemann et al, paragraph [0069].  As long as the functional limitation is met for the amino acids corresponding to Inventors’ Xc and Xd, it is not relevant that the prior art does not actually intend to cross-link its peptides at the amino acids corresponding to Inventors’ Xc and Xd.  Similarly, with respect to instant claims 81 and 118, the recitation of the second peptide is an intended use limitation, and the claim does not actually require crosslinking to a second peptide comprising SEQ ID NO:2.  An intended use limitation does not impart patentability to a product claim where the product is otherwise anticipated by the prior art.
12.	Claims 79-81, 84, and 118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruben et al (U.S. Patent Application Publication 2003/0109690) as evidenced by Bogin et al (U.S. Patent Application Publication 2009/0092582) and Palmer et al (U.S. Patent Application Publication 2012/0046231).  Ruben et al teach a human protein identified as SEQ ID NO:4542, which has the following sequence:
    PNG
    media_image1.png
    746
    760
    media_image1.png
    Greyscale

	The protein comprises the partial sequence PRRPRCP at residues 96-102, which is identical to Applicant’s elected species.  Note especially that C is an amino acid capable of cross-linking the peptide with a second peptide, as evidenced by dependent claim 84 which explicitly names Cys as such a cross-linkable amino acid.  Further, R is an amino acid capable of cross-linking the peptide with a second peptide, as evidenced by Bogin et al, paragraph [0428], and Palmer et al, paragraph [0018].  As long as the functional limitation is met for the amino acids corresponding to Inventors’ Xc and Xd, it is not relevant that the prior art does not actually intend to cross-link its peptides at the amino acids corresponding to Inventors’ Xc and Xd.  Similarly, with respect to instant claims 81 and 118, the recitation of the second peptide is an intended use limitation, and the claim does not actually require crosslinking to a second peptide comprising SEQ ID NO:2.  An intended use limitation does not impart patentability to a product claim where the product is otherwise anticipated by the prior art.
13.	Claim 121 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious a peptide comprising Inventors’ SEQ ID NO:42.
	The McKay et al article (Regulatory Peptides, Vol. 31, pages 187-198; see especially the Abstract); the World Patent Application 03/053996 (see especially the Abstract); Ostergaard et al (U.S. Patent Application Publication 2011/0275559 - see especially claims 2 and 10); Shrader et al (U.S. Patent No. 7,297,762 - see especially Figure 2); and Davis et al (U.S. Patent No. 6,936,428 - see especially SEQ ID NO:26); are deemed to be essentially duplicative of the references applied above.
	U.S. Patent No. 10,533,039, which issued based upon parent application 15/312,958, has been carefully considered; however the claims of the ‘039 patent are not deemed currently to raise issues of non-statutory double patenting with the instant claims.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 16, 2021